 Case 19-13300        Doc 109     Filed 01/16/20 Entered 01/16/20 16:13:38             Desc Main
                                   Document     Page 1 of 5


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                 LIMITED OPPOSITION OF DEBTOR TO PETITIONERS
                      MOTION TO VACATE AUTOMATIC STAY

       NOW COMES the debtor, Somerville Brewing Company (the “Debtor/SBC”), and

responds to the Petitioners Motion to Vacate Automatic Stay filed on behalf of William Tauro and

Marissa L. Tauro (the “Tauro’s”) (the “Second Motion for Relief”) [Doc. No. 106]. This Second

Motion for Relief seeking to vacate the automatic stay is verbatim with the first Petitioners’ Motion

to Vacate Automatic Stay (“First Motion for Relief”) filed on November 6, 2019 [Doc. No. 64]

where the Tauro’s are seeking to continue the litigation they commenced in the Middlesex Superior

Court, Woburn Division, Docket Number 1881CV02227 (the “State Court Action”).

       The Debtor responds as follows to the Second Motion for Relief, which again, is

unnumbered. Furthermore, the Tauro’s have failed to assert cause under any provisions of 11

U.S.C. § 362. In addition, the Motion is not in compliance with the provisions of MBLR

4001-1(a)

       The Debtor responds as follows:

       1.       The Debtor acknowledges that the State Court Action was commenced, and that the

Debtor is party to the lawsuit. Further answering, the Debtor expressly denies liability to the

Tauro’s and refutes the assertion that the Tauro’s have suffered damages as asserted in the State

Court Action.




                                                 1
 Case 19-13300        Doc 109     Filed 01/16/20 Entered 01/16/20 16:13:38              Desc Main
                                   Document     Page 2 of 5


       2.      The Debtor acknowledges that the Tauro’s were provided notice of the filing and

of the automatic stay.

       3.      The Debtor acknowledges that the Tauro’s are requesting that the court vacate the

automatic stay. Further answering, the Tauro’s have failed to state the statutory basis for the

granting of the requested relief, asserting that they are entitled to same “because the Defendants’

have insurance coverage”.

       4.       To the extent that the Tauro’s are granted the relief sought and it is determined that

there is liability, the relief granted should be limited to such insurance coverage referred to in the

Second Motion for Relief. The Tauro’s should be entitled to assert no claim against the Debtor or

property of the Estate. Further answering, the granting of relief shall not limit nor exclude the

denials, defenses, oppositions, etc. asserted in the State Court Action which are incorporated here

by reference, and the granting of relief shall preserve, and in no way limit the Debtor’s ability or

right to assert any and all defenses, counterclaims etc. which may be available to it in the State

Court Action, and the averments in this limited opposition is not intended nor shall it be construed

as a waiver of any and all claims, defenses and oppositions which the Debtor may have in response

to the claims asserted by the Tauro’s.




                                                  2
 Case 19-13300       Doc 109     Filed 01/16/20 Entered 01/16/20 16:13:38            Desc Main
                                  Document     Page 3 of 5




       WHEREFORE, the Debtor opposes the granting of relief from stay, and in the alternative,

that limited relief be granted which authorizes the Tauro’s to pursue their recovery of damages but

limited solely to insurance proceeds, if any; and that there be no claim allowed in the within

Chapter 11 proceedings or against property of the Estate including costs or fees.

                                                     Respectfully submitted,
                                                     Somerville Brewing Company,
                                                     By its attorney,


Dated: January 16, 2020                              /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com




                                                3
 Case 19-13300       Doc 109     Filed 01/16/20 Entered 01/16/20 16:13:38              Desc Main
                                  Document     Page 4 of 5


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                              CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice and/or mailed,

postage prepaid, copies of Limited Opposition of the Debtor to Petitioners Motion to Vacate

Automatic Stay to the parties listed on the annexed service list.



Dated: January 16, 2020                              /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com




                                                 4
 Case 19-13300     Doc 109     Filed 01/16/20 Entered 01/16/20 16:13:38     Desc Main
                                Document     Page 5 of 5


Electronic Mail Notice List

   x   Eric K. Bradford Eric.K.Bradford@USDOJ.gov
   x   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   x   James C. Fox jim_fox@riw.com, jcf@riw.com
   x   Paul R, Hage phage@jaffelaw.com
   x   Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
   x   James M. Liston jml@bostonbusinesslaw.com
   x   Anthony M. Moccia amoccia@eckertseamans.com
   x   Rion Vaughan rmv@riw.com

Manual Notice List

H. Brooks Whelan, Jr.
149 Cambridge Street
Cambridge, MA 02141


Via Email

Somerville Brewing Company, c/o Jeffrey Leiter




                                             5
